FILED
                           NOT FOR PUBLICATION
                                                                             JAN 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANGELICA EVANS,                                  No. 14-56480

              Plaintiff - Appellant,             D.C. No. 5:13-cv-01500-RZ

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Ralph Zarefsky, Magistrate Judge, Presiding

                              Submitted June 9, 2016**
                                Pasadena, California

Before: RAWLINSON, and BEA, Circuit Judges, and EATON,*** Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              Richard K. Eaton, Judge for the United States Court of International
Trade, sitting by designation.
      Angelica Evans appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disability

insurance under Title II of the Social Security Act. We affirm.

      Evans challenges whether the number of jobs available in the regional

economy which the administrative law judge (“ALJ”) found Evans could perform

at step five of the sequential disability determination constituted a “significant

number.” The ALJ’s determination that 600 regional jobs constituted a significant

number is supported by caselaw within this and other circuits. For instance,

Barker v. Secretary of Health and Human Services, 882 F.2d 1474, 1478-79 (9th

Cir. 1989), cited with approval cases that held 600 regional jobs or fewer

constituted a significant number. Specifically, Barker cited with approval Jenkins

v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988) (500 regional jobs constituted a

significant number), Salazar v. Califano, Unemp.Ins.Rep. (CCH, para. 15,835)

(E.D. Cal. 1978) (unpublished) (600 jobs constituted a significant number), and

Uravitch v. Heckler, No. CIV 84-1619, 1986 WL 83443, at *1 (D. Ariz. May 2,

1986) (unpublished) (“even though 60-70% of 500-600 relevant positions required

experience plaintiff did not have, remaining positions constitute significant




                                           2
number”1). Moreover, Gutierrez v. Commissioner of Social Security, 740 F.3d

519, 528 (9th Cir. 2014), cited with approval Johnson v. Chater, 108 F.3d 178,

180-81 (8th Cir. 1997) (200 jobs in Iowa represented a significant number),

Trimiar v. Sullivan, 966 F.2d 1326, 1330-32 (10th Cir. 1992) (650 to 900 jobs in

Oklahoma constituted a significant number), and Allen v. Bowen, 816 F.2d 600,

602 (11th Cir. 1987) (1,600 jobs in Georgia constituted a significant number).

Here, the ALJ’s determination that 600 regional jobs constituted a significant

number is consistent with these cases.

      AFFIRMED.




      1
       This quotation is taken from Barker. 882 F.2d at 1479. Barker cites
Uravitch incorrectly. Uravitch holds that even though 60-75% of 500-600 relevant
positions required experience plaintiff did not have, the remaining positions
constituted a significant number. Uravitch, 1986 WL 83443 at *1. This does not
impact the analysis here.

                                         3